IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1908
                            Filed February 20, 2019


IN THE INTEREST OF D.G.,
Minor Child,

C.B., Mother,
       Appellant,

B.A., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Jackson County, Phillip J. Tabor,

District Associate Judge.



       A mother and father separately appeal the termination of their parental

rights to their child. AFFIRMED ON BOTH APPEALS.



       Stuart G. Hoover of Blair & Fitzsimmons, P.C., Dubuque, for appellant

mother.

       Joshua J. Reicks of Schoenthaler, Bartelt, Kahler & Reicks, Maquoketa, for

appellant father.

       Thomas J. Miller, Attorney General, and Meredith Lamberti, Assistant

Attorney General, for appellee State.

       William Lansing, Dubuque, guardian ad litem for minor child.



       Considered by Doyle, P.J., and Mullins and McDonald, JJ. Tabor, J., takes

no part.
                                          2


MULLINS, Judge.

       A mother and father separately appeal the termination of their parental

rights to their child, born in 2014. The mother argues termination of her rights is

not in the child’s best interests and the statutory exception to termination contained

in Iowa Code section 232.116(3)(a) (2018) should be applied or a guardianship

should be established with a maternal great-aunt. The father challenges the

sufficiency of the evidence concerning the statutory ground for termination cited by

the juvenile court, echoes the mother’s claims concerning the statutory exception

to termination and establishment of a guardianship, and argues he should have

been granted an additional six months to work toward reunification.

I.     Background Facts and Proceedings

       The parents and child came to the attention of the Iowa Department of

Human Services (DHS) in December 2016 as a result of the parents’ substance

abuse, mental health, and domestic violence. The mother, twenty-six years of age

at the time of the termination hearing, has a history of methamphetamine use

spanning roughly ten years. She is the mother to an older child not involved in

these proceedings who is under the care and guardianship of a relative. The

father, just under forty-five years of age at the time of the termination hearing, has

a significant history of drug and alcohol abuse. He began consuming alcohol at

the age of twelve, marijuana at the age of thirteen, and “about anything” around

the time he turned eighteen. The father has five other children; his parental rights

have been terminated as to other children.1


1
 The record is unclear whether the father’s parental rights have been terminated as to
some or all of his other children.
                                          3


       After the initiation of DHS involvement, the parents refused to submit to drug

testing or allow the child to be subjected to the same. The parents initially declined

to participate in voluntary services. After a child-in-need-of-assistance petition was

filed, they agreed to a safety plan that would allow the child to be tested for drugs.

However, the parents evaded testing of the child.         When a test was finally

administered, the child tested positive for methamphetamine, amphetamines, and

marijuana. The child was removed from the parents’ care in March 2017 and

placed with his maternal great-aunt.

       Through September 2018, at which time the parents were still only allowed

fully-supervised visitation, the parents were generally non-compliant with drug-

testing requests from DHS. Domestic violence continued to be an issue, with the

mother continuously associating with an on-again, off-again boyfriend—who has

substance-abuse issues of his own and also refuses to submit to drug testing—

with several incidents of domestic violence resulting from the relationship. The

boyfriend was arrested in relation to a domestic-violence incident with the mother

roughly a month before the termination hearing in October 2018. The mother

testified that as a result of this incident, she is no longer focused on having a

relationship with this man. However, she did request that the no-contact order in

relation to the incident be lifted. Neither parent meaningfully utilized domestic-

violence services throughout the life of the case.       The mother also failed to

meaningfully participate in recommended mental-health services.

       As to drug testing, the parents generally declined testing facilitated by DHS.

Instead, the parents would submit to testing through Area Substance Abuse

Council (ASAC), where they both underwent substance-abuse treatment for much
                                          4


of the case, but concerns for the parents’ continued substance abuse lingered

throughout the case in light of the parents’ refusal to submit to DHS-facilitated drug

testing and the fact that ASAC allowed for unmonitored drug testing.

Correspondence from an ASAC representative admitted into evidence indicates

ASAC drug-test results are not something the court system should rely on in child-

welfare cases, as the facility does “not follow a chain of command with the urine

sample” and many of the tests are unmonitored.

       The mother tested negative for drugs in early September 2018, but, despite

being involved in substance-abuse treatment for some time, tested positive for

methamphetamine later the same month. The mother testified this was her only

drug use since February 2018. The juvenile court found this assertion to be not

credible. The mother also failed to appear for two subsequently scheduled hair-

stat tests in October. The father admitted to relapsing on methamphetamine

shortly before the termination hearing in October.

       The mother was generally consistent in attending visits with the child

throughout the life of the case and was generally able to demonstrate her ability to

parent the child during those visits. The father was generally inconsistent in

attending visits, and he verbalized multiple times that the visits he did attend were

for the purpose of making a good impression on the juvenile court.

       The child has been placed in the same relative care with his great-aunt

since removal, a placement in which he is thriving. The child refers to the great-

aunt as “Mom,” and the great-aunt is willing and able to adopt the child. One of

the DHS workers testified to her opinion that the establishment of a guardianship

in the great-aunt would be very confusing for the child. The great-aunt has made
                                            5


it very clear that she has no interest in a guardianship arrangement. The record

additionally indicates the guardianship arrangement concerning the mother’s other

child has not been a positive experience for the parties involved. The great-aunt

has indicated a willingness to adopt the child upon termination of parental rights.

It is undisputed the child shares a bond with the mother. The child’s bond with the

father is limited at best.

       Following a hearing, the juvenile court terminated both parents’ parental

rights pursuant to Iowa Code section 232.116(1)(h). Both parents appeal.

II.    Standard of Review

       Appellate review of termination-of-parental-rights proceedings is de novo.

In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). “We are not bound by the juvenile

court’s findings of fact, but we do give them weight, especially in assessing the

credibility of witnesses.” Id. (quoting In re A.M., 843 N.W.2d 100, 110 (Iowa 2014)).

Our primary consideration is the best interests of the child. In re J.E., 723 N.W.2d
793, 798 (Iowa 2006).

III.   Analysis

       A.      Sufficiency of the Evidence

       The father challenges the sufficiency of the evidence to support termination

under Iowa Code section 232.116(1)(h).2 The father only expressly challenges the

State’s establishment of the final element of that provision—that the child could not




2
 The mother does not specifically challenge the sufficiency of the evidence as to section
232.116(1); she only challenges the sufficiency of the evidence that termination is in the
best interests of the child under section 232.116(2). Thus, we need not consider the
sufficiency of the evidence under subsection (1) as to the mother. See In re P.L., 778
N.W.2d 33, 40 (Iowa 2010).
                                             6

be returned to his care at the time of the termination hearing. See Iowa Code

§ 232.116(1)(h)(4) (requiring “clear and convincing evidence that the child cannot

be returned to the custody of the child’s parents . . . at the present time”); In re

D.W., 791 N.W.2d 703, 707 (Iowa 2010) (interpreting the statutory language “at

the present time” to mean “at the time of the termination hearing”). A de novo

review of the record reveals the following pertinent facts. The father’s visitation

with the child was inconsistent throughout the life of the case, his visitation with the

child waned even more in the months leading up to the termination hearing, the

father has a significant history of substance abuse, and he relapsed on

methamphetamine shortly before the termination hearing.                 Further, at the

termination hearing, the father essentially conceded the child could not be returned

to his care at the time, noting he might be a “viable option” for placement if “given

more time.” We conclude the challenged element was established by clear and

convincing evidence, and we affirm the juvenile court’s finding of the same.

       B.      Best Interests of the Child

       The mother argues termination is not in the best interests of the child. 3 In

determining whether termination is in the best interests of a child, we “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Iowa Code § 232.116(2).




3
 Likewise, the father does not argue termination is not in the best interests of the child.
Although we need not address best-interests as to the father, see P.L., 778 N.W.2d at 40,
our reasoning as to the mother is equally applicable to the father.
                                          7


       The mother points to her efforts at remedying her substance-abuse issues

and argues she is capable of parenting the child. We agree that the mother is

capable of parenting the child, but we note this ability is limited to times when she

has her substance abuse in check. We also acknowledge that relapse is often

times a part of recovery. That being said, the mother has been involved with

methamphetamine for a period spanning roughly ten years. A life of substance

abuse is all this mother knows and, as was the juvenile court, we are unconvinced

she stayed as clean during these proceedings as she alleges.

       “We hold no crystal ball, and to some extent, the [best-interests]

determination must be made based upon past conduct.” In re M.M., No. 16-1685,

2016 WL 7395788, at *4 (Iowa Ct. App. Dec. 21, 2016). While we hope the mother

prevails in her battle with substance abuse, “we cannot deprive a child of

permanency after the State has proved a ground for termination” upon such

sentiments. See In re A.B., 815 N.W.2d 764, 777 (Iowa 2012). The mother has

had ample time to get her substance abuse in check, and her relapse the month

before the termination hearing shows she has been unable to do so. This child

needs permanency and stability now. See id. at 778 (“It is simply not in the best

interests of children to continue to keep them in temporary foster homes while the

natural parents get their lives together.” (quoting In re C.K., 558 N.W.2d 170, 175

(Iowa 1997))).

       Further, the child has been in the same relative placement since removal.

The child is integrated into this home, he is thriving, and the relative is prepared to

adopt the child and provide continued stability and permanency.             Continued

stability and permanency in this home are in this child’s best interests. See Iowa
                                         8

Code § 232.116(2)(b); cf. In re M.W., 876 N.W.2d 212, 224–25 (2016) (concluding

termination was in best interests of children where children were well-adjusted to

home with their foster parents, the foster parents were “able to provide for their

physical, emotional, and financial needs,” and the foster parents were prepared to

adopt the children).

       We find termination of the mother’s parental rights is in the child’s best

interests.

       C.     Statutory Exception

       Both parents argue the statutory exception to termination contained in Iowa

Code section 232.116(3)(a) should be applied to preclude termination. “The court

need not terminate the relationship between the parent and child if the court finds

. . . [a] relative has legal custody of the child.” Iowa Code § 232.116(3)(a). The

application of the statutory exceptions to termination is “permissive not

mandatory.” M.W. 876 N.W.2d at 225 (quoting A.M., 843 N.W.2d at 113). The

juvenile court considered the application of this exception and, in consideration of

the best interests of the child, decided against its application. Upon our de novo

review of the record, we agree with the juvenile court and affirm its decision.

       D.     Guardianship

       Both parents argue the juvenile court should have forgone termination and

instead established a guardianship of the child in the great-aunt. Simply stated, “a

guardianship is not a legally preferable alternative to termination.”     A.S., 906
9
N.W.2d at 477 (quoting In re B.T., 894 N.W.2d 29, 32 (Iowa Ct. App. 2017)).4 The

juvenile court expressly concluded “it is clear that the maternal great-aunt . . . is

meeting the needs of the child and that permanency in this matter demands

permanency and not guardianship . . . . The dysfunction in this family would make

a guardianship in this matter a disaster.” Upon our de novo review, we agree.

Specifically, a guardianship in the great-aunt would be very confusing for the child

and the aunt has made it very clear that she has no interest in a guardianship

arrangement. The record additionally indicates the guardianship arrangement

concerning the mother’s other child has not been a positive experience for the

parties involved. We have already determined termination of the parents’ rights is

in the child’s best interests. We further find that termination of parental rights will

provide this child with a better sense of stability and permanency than would the

establishment of a guardianship as proposed by the parents.            We affirm the

juvenile court’s rejection of a guardianship with the great-aunt.

       E.     Extension

       Finally, the father requests an additional six months to work toward

reunification. If, following a termination hearing, the court does not terminate

parental rights but finds there is clear and convincing evidence that the child is a

child in need of assistance, the court may enter an order in accordance with section

232.104(2)(b).    Iowa Code § 232.117(5).        Section 232.104(2)(b) affords the

juvenile court the option to continue placement of a child for an additional six




4
  Both parents cite B.T. in support of their arguments that a guardianship should be
established. We note the circumstances in B.T. and the circumstances in this case are
markedly different.
                                          10


months if the court finds “the need for removal . . . will no longer exist at the end of

the additional six-month period.”

       The juvenile court was unable to make such a finding, concluding the child

could not be returned to either parent “any time in the foreseeable future.” Upon

our de novo review of the record, we are also unable to affirmatively conclude a

need for removal would no longer exist after a six-month extension.

               There are a number of stern realities faced by a juvenile judge
       in any case of this kind. Among the most important is the relentless
       passage of precious time. The crucial days of childhood cannot be
       suspended while parents experiment with ways to face up to their
       own problems. Neither will childhood await the wanderings of judicial
       process. The child will continue to grow, either in bad or unsettled
       conditions or in the improved and permanent shelter which ideally,
       at least, follows the conclusion of a juvenile proceeding.
               The law nevertheless demands a full measure of patience
       with troubled parents who attempt to remedy a lack of parenting
       skills. In view of this required patience, certain steps are prescribed
       when termination of the parent-child relationship is undertaken under
       Iowa Code chapter 232. But, beyond the parameters of chapter 232,
       patience with parents can soon translate into intolerable hardship for
       their children.

In re A.C., 415 N.W.2d 609, 613 (Iowa 1987). The same reasoning controls the

father’s request for an extension.      We agree with the juvenile court that an

extension of time is unwarranted.

IV.    Conclusion

       We affirm the termination of both parents’ parental rights.

       AFFIRMED ON BOTH APPEALS.